              Case MDL No. 2915 Document 110 Filed 08/26/19 Page 1 of 9



          BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE: CAPITAL ONE CUSTOMER DATA                                  MDL NO. 2915
SECURITY BREACH LITIGATION


    THE AGNEW PLAINTIFFS’ MEMORANDUM IN SUPPORT OF TRANSFER TO
       AND CONSOLIDATION OR COORDINATION OF RELATED ACTIONS
             IN THE DISTRICT OF THE DISTRICT OF COLUMBIA

         Pursuant to J.P.M.L. Rule 6.2(e), the Agnew Plaintiffs1 file this Interested Party Response

in support of the pending Motion of District of Columbia Plaintiffs for Transfer to and

Consolidation or Coordination of Related Actions in the District of the District of Columbia, In

re: Capital One Customer Data Sec. Breach Litig., MDL No. 2915 (J.P.M.L. Aug. 2, 2019), ECF

No. 5.

                                       FACTUAL BACKGROUND

         At the time of this filing, hundreds of plaintiffs have filed more than 30 class action

complaints (the “Related Actions,” identified on the docket of MDL No. 2915) across the

country against Capital One Financial Corp. (“Capital One” or “Defendant”) stemming from the

disclosure of personally identifiable information (“PII”) of over 100 million credit card

customers and applicants (the “Breach”). The Related Actions allege substantially the same

charge—that Defendant’s inadequate data security allowed unauthorized third parties to access

and copy PII, which Breach went unnoticed until Defendant received a tip from someone who

saw the stolen PII posted online. The Related Actions allege, inter alia, breach of implied

contract, negligence, invasion of privacy, and violations of state data breach and consumer

protection statutes.


1
 “Plaintiffs” refers to named Plaintiffs in the related complaint at In re: Capital One Customer Data Sec. Breach
Litig., MDL No. 2915 (J.P.M.L. Aug. 19, 2019), ECF No. 58 (originally filed at Agnew v. Capital One Fin. Corp.,
No. 1:19-cv-02489 (D.D.C. Aug. 16, 2019)).

                                                         1
            Case MDL No. 2915 Document 110 Filed 08/26/19 Page 2 of 9



       There are numerous legal and factual issues common to the Related Actions, making

transfer and consolidation or coordination to a single judicial District for pretrial proceedings the

most equitable and efficient litigation. The District of the District of Columbia is the most

appropriate judicial District for consolidation or coordination:

   1. Capital One’s headquarters in McLean, Virginia, is less than 11 miles from District of the

       U.S. District Court for the District of Columbia making it the most convenient forum for

       this litigation.

   2. The District of the District of Columbia is experienced with the management of complex

       class action and multidistrict litigation, including recent data breach litigation involving

       millions of victims; such litigation includes:

           a. In re Sci. Applications Int’l Corp. (SAIC) Backup Tape Data Theft Litig., MDL

               No. 2360 (D.D.C.) (Boasberg, J.) (involving the theft of PII of 4.7 million

               members of the U.S. military and their families who were enrolled in TRICARE

               health care);

           b. In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., MDL No. 2664 (D.D.C.)

               (involving the theft of PII of 21 million federal employees); and

           c. In re Dep’t of Veterans Affairs (VA) Data Theft Litig., MDL No. 1796 (D.D.C.)

               (involving the theft of PII of 26.5 million veterans and their spouses).

   3. The cases filed in the District of Columbia have been assigned to Judge James Boasberg

       who is experienced with complex class actions and has previously managed a

       multidistrict data breach case, In re SAIC Backup Tape Data Theft Litig., MDL No. 2360

       (D.D.C.).




                                                 2
              Case MDL No. 2915 Document 110 Filed 08/26/19 Page 3 of 9



      4. The Agnew complaint filed in the District of the District of Columbia was filed on behalf

         of 104 plaintiffs from all 50 states and the District of Columbia making this forum a

         preferred choice of plaintiffs from the entire country. See Agnew v. Capital One Fin.

         Corp., No. 1:19-cv-02489 (D.D.C. Aug. 16, 2019).

                                                 ARGUMENT

    I.   THE  RELATED    ACTIONS  SHOULD   BE   TRANSFERRED                                                   FOR
         COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS

         28 U.S.C. § 1407(a) permits the Judicial Panel on Multidistrict Litigation (the “Panel”) to

transfer “civil actions involving one or more common questions of fact [which] are pending in

different districts . . . to any district for coordinated or consolidated pretrial proceedings . . . upon

its determination that transfers for such proceedings will be for the convenience of parties and

witnesses and will promote the just and efficient conduct of such actions.” Transfer of the

Related Actions to the District of the District of Columbia would most effectuate this policy.

             A. The Related Actions Involve Numerous Common Questions of Fact

         The Related Actions all involve substantially the same issues and allegations stemming

from the Breach. The Panel has consistently held that data breach cases arising from a common

breach should be transferred for consolidation or coordination.2 As previously stated, all of the

Related Actions arise out of the Breach of Capital One’s credit card application database by an


2
 See, e.g., In re Marriott Int’l, Inc., Customer Data Sec. Breach Litig., MDL No. 2879, 363 F. Supp. 3d 1372,
1373–75 (J.P.M.L. 2019) (“The factual overlap among these actions is substantial, as they all arise from the same
data breach, and they all allege that [the defendant] failed to put in to place reasonable data protections.”); In re
Uber Techs., Inc., Data Sec. Breach Litig., MDL No. 2826, 304 F. Supp. 3d 1351 (J.P.M.L. 2018); In re Sonic Corp.
Customer Data Sec. Breach Litig., MDL No. 2807, 276 F. Supp. 3d 1382 (J.P.M.L. 2017); In re: Equifax, Inc.,
Customer Data Sec. Breach Litig., MDL No. 2800, 289 F. Supp. 3d 1322 (J.P.M.L. 2017); In re Yahoo! Inc.
Customer Data Sec. Breach Litig., MDL No. 2752, 223 F. Supp. 3d 1353 (J.P.M.L. 2016); In re: Sprouts Farmers
Mkt., Inc., Employee Data Sec. Breach Litig., MDL No. 2731, 232 F. Supp. 3d 1348 (J.P.M.L. 2016); In re 21st
Century Oncology Customer Data Sec. Breach Litig., MDL No. 2737, 214 F. Supp. 3d 1357 (J.P.M.L. 2016); In re
Med. Informatics Eng’g, Inc., Customer Data Sec. Breach Litig., MDL No. 2667, 148 F. Supp. 3d 1381 (J.P.M.L.
2015); In re Ashley Madison Customer Data Sec. Breach Litig., MDL No. 2669, 148 F. Supp. 3d 1378 (J.P.M.L.
2015); In re: U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., MDL No. 2664, 138 F. Supp. 3d 1379 (J.P.M.L.
2015). There are numerous other data breach cases in which the Panel held that transfer was warranted.

                                                         3
           Case MDL No. 2915 Document 110 Filed 08/26/19 Page 4 of 9



unauthorized third party, resulting in the disclosure of millions of individuals’ and businesses’

PII. Questions of fact common to all of these cases include:

                  a. Whether Capital One’s credit card application database was breached;

                  b. Whether Capital One’s credit card customers’ or applicants’ PII was

                      disclosed or compromised as a result of the Breach;

                  c. Whether Capital One’s data security practices were adequate or met

                      industry standards;

                  d. Whether Capital One acted promptly and adequately in when notifying

                      affected customers and applicants;

                  e. Whether Plaintiffs’ injuries, such as identity fraud and credit fraud, flowed

                      from the Breach; and

                  f. What the appropriate level of damages is for affected customers and

                      applicants.

       These common factual issues should guide the Panel’s decision. Though differing legal

issues may arise with various state laws, “the presence of . . . differing legal theories is not

significant where, as here, the actions still arise from a common factual core.” In re Sonic Corp.

Customer Data Sec. Breach Litig., MDL No. 2807, 276 F. Supp. 3d 1382, 1383 (J.P.M.L. 2017).

           B. Transfer of the Related Actions to the District of the District of Columbia
              Would Be Convenient for the Parties and Witnesses

        Proceeding with more than 30 individual class actions across the country would create a

tremendous burden for Defendant and witnesses common to the Related Actions. Transfer of the

cases to the District of the District of Columbia would best alleviate any inconvenience for the

parties and witnesses. First, the Related Actions have the potential to require extensive

discovery, potentially creating a heavy burden on Defendant and witnesses to effectuate


                                                4
            Case MDL No. 2915 Document 110 Filed 08/26/19 Page 5 of 9



discovery for numerous actions; consolidating or coordinating the Related Actions would

alleviate the burden of duplicative discovery. In re Dep’t of Veterans Affairs (VA) Data Theft

Litig., MDL No. 1796, 461 F. Supp. 2d 1367, 1368 (J.P.M.L. 2006) (“Centralization under

Section 1407 is necessary in order to eliminate duplicative discovery.”). Second, informal

coordination of over 30 Related Actions would be impracticable. Transferring the Related

Actions would allow a single judge to coordinate the case to minimize inconvenience for parties

and witnesses. See, e.g., In re Uber Techs., Inc., Data Sec. Breach Litig., MDL No. 2826, 304 F.

Supp. 3d 1351, 1354 (J.P.M.L. 2018) (“[E]ffective coordination [of 17 cases] on an informal

basis [would be] impracticable.”). Finally, “[w]hile it might inconvenience some parties, transfer

of a particular action often is necessary to further the expeditious resolution of the litigation

taken as a whole.” In re Equifax, Inc., Customer Data Sec. Breach Litig., MDL No. 2800, 2018

WL 3770539, at *1 (J.P.M.L. Aug. 8, 2018).

           C. Transfer of the Related Actions to the District of the District of Columbia
              Would Promote the Just and Efficient Conduct of the Actions

       More than 30 duplicative proceedings across the country would result in the inefficient

use of judicial resources, as each District Court would be adjudicating substantially the same

issues with the same Defendant and many of the same witnesses. These duplicative proceedings

would likely result in inconsistent rulings and outcomes affecting the rights of the plaintiffs and

classes and the liability of Defendant. See In re Marriott Int’l, Inc., Customer Data Sec. Breach

Litig., 363 F. Supp. 3d 1372, 1374 (J.P.M.L. 2019) (“Centralization will eliminate duplicative

discovery, prevent inconsistent pretrial rulings on class certification and other issues, and

conserve the resources of the parties, their counsel, and the judiciary.”). Transferring the Related

Actions to the District of the District of Columbia would promote the just and efficient

adjudication of the actions.


                                                 5
            Case MDL No. 2915 Document 110 Filed 08/26/19 Page 6 of 9



 II.   THE RELATED ACTIONS SHOULD BE TRANSFERRED TO THE DISTRICT
       OF THE DISTRICT OF COLUMBIA

       The Panel has discretion over which District and judge the Related Actions will be

transferred to. 28 U.S.C. § 1407(a)–(b). The Panel will generally consider (1) the number of

cases filed in or near this District, (2) the location of the parties, witnesses, and evidence, and (3)

the experience of the transferee Court and judge. See In re Uber Techs., Inc., Data Sec. Breach

Litig., MDL No. 2826, 304 F. Supp. 3d 1351, 1355 (J.P.M.L. 2018). These factors weigh in favor

of transferring the Related Actions to the District of the District of Columbia.

           A. There Are a Significant Number of Related Actions Filed in the District of
              the District of Columbia

       At the time of this filing, there are nine Related Actions filed in the District of Columbia.

Only the Eastern District of Virginia has more Related Actions. It should be noted, however, that

the Related Actions filed in the District of the District of Columbia represent a total of 123

plaintiffs, representing all 50 states and the District of Columbia, while the Related Actions filed

in the Eastern District of Virginia represent a total of only 51 plaintiffs, as of this date. The

number of cases and plaintiffs on file therefore weighs in favor of transfer to the District of the

District of Columbia.

           B. Most of the Parties, Witnesses, and Evidence are Located in or Near the
              District of the District of Columbia

       Not only are many of the plaintiffs’ actions filed in the District of the District of

Columbia, this District is also the most convenient venue for Defendant and for adjudicating the

case as a whole. Defendant is headquartered in McLean, Virginia, just 11 miles from

Washington, D.C., well within the subpoena authority of the Court. See Fed. R. Civ. P. 45(c).

Washington, D.C. is easily accessible via Baltimore/Washington International Thurgood

Marshall Airport, Reagan National Airport, Dulles International Airport, and Union Station’s


                                                  6
              Case MDL No. 2915 Document 110 Filed 08/26/19 Page 7 of 9



Amtrak train service. Defendant’s counsel, King & Spalding LLP, also have an office in

Washington, D.C. See, e.g., In re McCormick & Co., Inc., Pepper Prod. Mktg. & Sales Practices

Litig., MDL 2665, 148 F. Supp. 3d 1364, 1366 (J.P.M.L. 2015) (transferring to District of the

District of Columbia due to its convenience, accessibility, and proximity to defendant’s

Baltimore headquarters).

         Additionally, the great weight of relevant evidence is located in or near Washington, D.C.

as Defendant’s data security practices are the key issue in this litigation. Other Related Actions

filed in the Western District of Washington are nearest to the criminal defendant, Paige

Thompson, who allegedly perpetrated the Breach and who has been charged and is in federal

custody. Though Thompson may ultimately be a witness in the litigation, she is not included as a

civil defendant in most of the Related Actions, and Capital One remains the key source of

evidence, so transfer to the Western District of Washington would greatly inconvenience the

many plaintiffs who did not charge Thompson as well as Defendant Capital One.3 Plaintiffs in

Related Actions unanimously allege that Defendant Capital One is liable for the Breach as the

party that collected and failed to secure their PII. Finally, the Western District of Washington is

not as easily accessible to the parties as is District of the District of Columbia.

             C. The District of the District of Columbia and Judge Boasberg Are
                Experienced in Complex Class Action, Multidistrict, and Data Breach
                Litigation

         The Panel often looks to the experience and resources of the District Court and the judge

when deciding on the forum to consolidate related actions, especially where the case is expected




3
 It would be no more convenient or efficient to transfer the Related Actions to the District where the alleged
perpetrator resides than to the District where Capital One’s data servers are physically located, as what physically
occurred in these locations is not as important as Capital One’s data security practices to the prosecution of the case.

                                                           7
              Case MDL No. 2915 Document 110 Filed 08/26/19 Page 8 of 9



to be highly complex.4 The District of the District of Columbia has managed countless complex

class actions and multidistrict litigations, including three data breach multidistrict litigations:

                      a. In re Sci. Applications Int’l Corp. (SAIC) Backup Tape Data Theft Litig.,

                          MDL No. 2360 (D.D.C.) (Boasberg, J.) (involving the theft of PII of 4.7

                          million members of the U.S. military and their families who were enrolled

                          in TRICARE health care);

                      b. In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., MDL No. 2664

                          (D.D.C.) (involving the theft of PII of 21 million federal employees); and

                      c. In re Dep’t of Veterans Affairs (VA) Data Theft Litig., MDL No. 1796

                          (D.D.C.) (involving the theft of PII of 26.5 million veterans and their

                          spouses).

The Eastern District of Virginia and the Western District of Washington have not managed any

multidistrict data breach litigations.

        Judge Boasberg, to whom the first Related Cases in the District of the District of

Columbia have been assigned, has extensive experience with complex class actions and a

multidistrict data breach case, In re Sci. Applications Int’l Corp. (SAIC) Backup Tape Data Theft

Litig., MDL No. 2360 (D.D.C.), which involved the theft of PII of 4.7 million members of the

U.S. military and their families who were enrolled in TRICARE health care. Additionally, Judge

Boasberg has served on the U.S. Foreign Intelligence Surveillance Court since 2014, ensuring




4
  In re: Anthem, Inc., Customer Data Sec. Breach Litig., 109 F. Supp. 3d 1364, 1366 (J.P.M.L. 2015) (assigning the
litigation to a judge “with multidistrict litigation experience and the ability to steer this large and potentially
complicated litigation on an efficient and prudent course”); In re: Target Corp. Customer Data Sec. Breach Litig.,
11 F. Supp. 3d 1338, 1339 (J.P.M.L. 2014) (assigning the litigation to a judge “with extensive experience in
multidistrict litigation”); In re: Home Depot, Inc. Customer Data Sec. Breach Litig., 65 F. Supp. 3d 1398, 1400
(J.P.M.L. 2014) (same); In re Med. Informatics Eng’g, Inc., Customer Data Sec. Breach Litig., 148 F. Supp. 3d
1381, 1382 (J.P.M.L. 2015)

                                                         8
             Case MDL No. 2915 Document 110 Filed 08/26/19 Page 9 of 9



that he has the technical knowledge and understanding to manage the complex data security

issues of this litigation.

        It is apparent that the District of the District of Columbia is the most experienced at

managing multidistrict data breach litigation and transfer of the Related Actions to this District

would best effectuate of Panel’s policy of promoting just and efficient adjudication.

                                         CONCLUSION

        For all of the foregoing reasons, Plaintiffs respectfully request that the Panel transfer and

consolidate or coordinate the Related Actions to the District of the District of Columbia before

the Honorable James Boasberg.



Dated: August 26, 2019                                Respectfully submitted,

                                                      /s/ Gary E. Mason
                                                      Gary E. Mason, D.C. Bar No. 418073
                                                      Whitfield Bryson & Mason LLP
                                                      5101 Wisconsin Avenue NW | Ste 305
                                                      Washington, DC 20016
                                                      Tel: 202-640-1168
                                                      Fax: 202-429-2294
                                                      gmason@wbmllp.com

                                                      Charles E. Schaffer (pro hac to be filed)
                                                      Levin Sedran & Berman, LLP
                                                      510 Walnut Street, Suite 500
                                                      Philadelphia, PA 19106
                                                      Tel: 215-592-1500
                                                      Fax: 215-592-4663
                                                      cschaffer@lfsblaw.com




                                                  9
